Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claim 21 is newly added. Claims 1-2, 8-9 and 16-17 are amended, claims 3-7, 10-15 and 18-20 are left as previously presented, and claims 9-11 are canceled. Claims 1-21 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed May 2, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-21 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Walker et al. (U.S. Patent No. 6,134,534).
The next closest prior art is “Design Thinking and Virtual Reality in the Cruise Industry” Published by Juha Hollanti on May 4, 2004 discloses a method for conducting virtual tours of a cruise ship. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-21.
“obtaining virtual deck information indicating that a first subset of the cabins represents virtual cabins of the cruise ship which are not physically present on the cruise ship, wherein a second subset of the cabins represents physical cabins of the cruise ship; determining, for identified passengers a first subset of the passengers who represent virtual passengers and a second subset of the passengers who represent real-world passengers, wherein the determination is based on one or more flags or indicia associated with virtual passengers, wherein the virtual passengers are associated with user accounts utilized for testing of the application, and wherein the virtual passengers are indicated in the manifest as not having arrived to board the cruise ship, such that the virtual passengers are not counted as being embarked on the cruise ship; and responding to requests for bookings received from applications executed by the plurality of user devices, wherein responses to the requests indicate whether the bookings were successful, wherein each request is determined as being associated with a virtual passenger or a real-world passenger, wherein requests associated with virtual passengers are configured to perform real-time testing of functionality of the application, wherein a successful booking associated with a virtual passenger is triggered for cancellation, wherein for an unsuccessful booking associated with a virtual passenger, log data is stored for subsequent review, and wherein the log data includes information from one or more of the ship-based systems associated with processing the unsuccessful booking”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628